Citation Nr: 0309737	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  94-37 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability.

2.  Entitlement to service connection for residuals of 
chemical exposure, claimed as hypertensive brain disease and 
left eye glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from August 1963 to May 1967.

The matters identified on the first page of this decision 
came before the Board of Veterans' Appeals (Board) on appeal 
of rating decisions from the Denver, Colorado, Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
remanded by the Board in October 1996 and again in February 
2001.  During the pendency of the latter remand, the RO 
granted service connection for post-traumatic stress disorder 
(PTSD), an action that completely satisfied the veteran's 
appeal on that matter.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).

In connection with the remaining matters on appeal, the 
veteran testified before the undersigned sitting in Denver in 
November 2002; a transcript of that hearing is associated 
with the claims file.  Additionally, the Board notes that a 
motion to advance this case on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2002).

The Board also notes that in February 2001, the veteran was 
denied a waiver relevant to an overpayment in VA benefits.  
In February 2002, the RO issued a statement of the case.  The 
issue was not addressed in any written communication from the 
veteran or his representative within the regulated time 
period in which to perfect an appeal.  See 38 C.F.R. 
§ 20.200, 20.202, 20.302 (2002).  Therefore, the Board has 
concluded that the veteran is not currently seeking appellate 
review with respect to this matter.  Although the Board has 
the obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
appellant.  VAOPGCPREC 9-99, 64 Fed. Reg. 52,376 (1999); cf. 
Marsh v. West, 11 Vet. App. 468 (1998); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this instance the waiver 
question has not been certified for appeal and there is no 
indication that the veteran or his representative has been 
informed or is otherwise of the belief that such matter is in 
appellate status.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  A cardiovascular disability was not present in service 
and not manifested within one year of service discharge, and, 
current cardiovascular disability is not etiologically 
related to the veteran's period of active service or to 
service-connected disability.

3.  Objective medical evidence does not establish the 
existence of left eye glaucoma or hypertensive brain disorder 
related to either service or to service-connected disability.


CONCLUSIONS OF LAW

1.  A cardiovascular disability was not incurred in or 
aggravated by active service or service-connected disability, 
and the incurrence or aggravation of cardiovascular 
disability during active service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2002).

2.  Left eye glaucoma and a hypertensive brain disorder were 
not incurred in or aggravated by active service or service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In February 2001, the Board remanded the issues on appeal for 
the RO to consider the VCAA and to take appropriate action.  
Currently, the claims file reflects that in a statement of 
the case and in supplements thereto, the veteran has been 
advised of the requirements for the service connection 
benefits sought on appeal, the evidence considered by the RO, 
and the reasons for its determinations.  Furthermore, in the 
statement of the case and in supplements thereto, as well as 
in the Board's February 2001 remand, the veteran was advised 
to submit or identify evidence relevant to the nature and 
etiology of cardiovascular disability and left eye glaucoma 
and hypertensive brain disease, to include claimed as 
residual to in-service chemical or drug exposure.  The Board 
remand specifically included notice to the veteran of the 
need for a signed release in order for VA to assist him in 
obtaining evidence not under the control of the government 
and also informed the veteran that he otherwise had the right 
to submit pertinent evidence if he did not wish VA assistance 
in obtaining such.  The veteran was also advised that VA 
records would be obtained in connection with his appeal.  In 
a letter dated in May 2001, the RO informed the veteran as to 
the VCAA, what VA would do to assist him in connection with 
his claim and what information was needed from him in order 
for VA to provide such assistance.  Finally, during his 
November 2002 hearing before the undersigned, the nature of 
the evidence needed to support the veteran's appeal was 
discussed.  Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims files contains the 
veteran's service medical records, post-service treatment 
records, statements from physicians, treatise information and 
the reports of appropriate VA examinations that contain 
findings and conclusions relevant to the diagnosis and 
etiology of the disabilities in question.  

Moreover, the Board has obtained a medical opinion pursuant 
to 38 C.F.R. § 20.901 (2002) pertinent to the veteran's 
appeal.  In a letter dated in March 2003, the veteran was 
advised of the Board's intent to rely on such opinion in 
making its determination.  He was also provided with a copy 
of the opinion and afforded a period of time in which to 
respond.  See 38 C.F.R. § 20.903 (2002).  The claims file 
reflects later incorporation of the veteran's response and 
the submission of additional medical evidence in support of 
his appeal.  The veteran and his representative have also 
argued that the medical opinion obtained pursuant to 
38 C.F.R. § 20.901 is insufficient and not in compliance with 
governing regulations.  The basis for such argument is that 
the opinion did not consider all relevant and correct facts 
and/or was not impartial.  The Board finds no support for 
such assertion emphasizing that the physician reviewed the 
claims file and cited to evidence therein to explain the 
opinions offered.  Additionally, there is no reason to doubt 
the lack of bias in that professional's report.  

In a memorandum dated in May 2003, the veteran's 
representative waived the veteran's right for initial review 
of such evidence and preparation of a supplemental statement 
of the case by the RO.  See 38 C.F.R. § 20.1304 (2001); see 
also Disabled American Veterans v. Principi, No. 02-7304 
(Fed. Cir. May 1, 2003); cf. amendment at 67 Fed. Reg. 3099, 
3105-3106 (January 23, 2002).  Neither the veteran nor his 
representative has identified any other evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as cardiovascular disease, become manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Factual Background

A review of this multiple-volume claims file reveals numerous 
statements submitted by the veteran and his representative in 
support of the claims in appellate status.  The veteran has 
put forth multiple theories of entitlement to service 
connection for cardiovascular disability, left eye glaucoma 
and hypertensive brain disease, summarized herein.

First, the veteran asserts that he was exposed to a toxic 
level of chemicals in the course of gas chamber testing 
during basic training with the military.  He has indicated 
that the chemical was Anthrax, but has also expressed that it 
may have been an alternate chemical substance.  In either 
case, he reports that as a result of such exposure he 
experienced a negative physical reaction.  He asserts that 
service records of physical complaints in or around September 
1963 represent the documentation as to his toxic exposure.  
He continues to assert that he was treated with Edrisal, an 
amphetamine-based drug, and, that he continued to take such 
for several years.  He argues that such extended drug usage 
and/or the initial chemical exposure resulted in his 
cardiovascular and other problems, first manifested during 
service and continuing thereafter.  

Next, the veteran argues that during service he was a victim 
of a racial assault by policemen when he stopped at a 
cafeteria for a meal.  Such incident has been recognized as a 
valid in-service stressor and the veteran is service-
connected for PTSD, currently evaluated as 100 percent 
disabling.  The veteran states that as a result of physical 
trauma coincident with the attack, to include to his head, he 
manifests cognitive deficits that are indicative of a 
traumatic brain injury.  

Finally, the veteran argues that the anxiety and stress he 
has experienced over the years, attributable to his now 
service-connected PTSD, caused him to develop cardiovascular 
disability.  He in turn argues that such cardiovascular 
disability, to include hypertension, resulted in hypertensive 
brain disease and left eye glaucoma, warranting service 
connection on a secondary basis.

The veteran had active service from August 1963 to May 1967.  
Service medical records reflect that in September 1963 he was 
seen for complaints of an upset stomach, malaise and 
diarrhea, with abdominal pain of one week's duration; his 
eyes were noted to be jaundiced at that time.  It was noted 
that the veteran had recently had an upper respiratory 
infection with a nonproductive cough that was clearing.  
Examination revealed a benign abdomen with mild pharyngeal 
hyperemia.  The impression was resolving flu syndrome.  He 
was treated with Edrisal tablets and Kaopectate.  

Service medical records reflect that the veteran was 
evaluated for eye complaints in January 1964; no prescription 
was found necessary at that time.  In May 1964 the veteran 
complained of intermittent left anterior chest pain followed 
by loose stools.  He also reported feeling nervous.  
Examination revealed a normal heart.  The impression was mild 
enteritis.  He was treated with Donnatal.  On 
December 29, 1964, the veteran was treated for complaints of 
a sore throat and a headache of one day's duration.  Service 
records also reflect that the veteran was seen in the eye 
clinic for convergence problems.  In March 1967 the veteran 
complained of having had chest pains all of his life.  He 
described them as sharp, centering over the heart and lasting 
two-to-three minutes.  He also reported that they would occur 
irregularly and were unassociated with activities.  He 
reported that four years earlier he had been diagnosed with a 
pinched nerve.  Examination revealed no heart murmur and no 
evidence of tenderness on compression of the chest wall.  The 
impression was recurrent left chest pain of questionable 
etiology.  Additional testing was recommended.  X-rays were 
then interpreted as showing no abnormality that was 
considered significant.  There was note of an elevated ST 
take-off on electrocardiograph testing; the results were 
interpreted as showing a normal tracing.  The clinical 
impression was no heart disease.  The report of separation 
examination, dated in May 1967, notes no abnormalities of the 
heart or cardiovascular system and the veteran denied having 
or having had pain or pressure in the chest, palpitation or a 
pounding heart, high or low blood pressure, neuropsychologic 
problems or any eye trouble.  The veteran's physical profile 
at discharge shows that a "1" was assigned to each category 
and that he was deemed qualified for general service.

In November 1985, the veteran was seen by Kaiser Permanente 
for chest pain.  It was noted that the veteran had 
nitroglycerin and had been seen a day earlier.  X-rays were 
negative and the impression was noncardiac chest pain.

A February 1990 VA outpatient record indicates that the 
veteran's chest pain was noncardiac because it was pleuritic 
in nature.  Dr. Hammerstein indicated that no additional 
follow-up was needed.  

A report of VA psychiatric examination completed in February 
1993 reflects a diagnosis of major depressive disorder.  The 
veteran recounted the circumstances of his in-service 
assault, without reporting any head injury or loss of 
consciousness.  General medical examination was also 
conducted in February 1993.  The veteran complained of a 
history of hypertension, elevated cholesterol and urinary 
frequency.  The VA examiner noted no history of stroke or 
heart attack, but did note a family history of hypertension 
and the veteran's own diagnosis of hypertension, stated to 
have been noted for about 10 years and treated with 
medication for about three years.  There was no evidence of 
hypertensive retinopathy.  Cardiac examination revealed a 
normal S1 and S2, without S4.  That report also indicates 
that the veteran was somewhat overweight and had elevated 
cholesterol.  The impressions included hypertension and mild 
hypercholesterolemia.

A VA progress note dated in July 1993 includes the medical 
impression that the veteran was chronically psychotic.  The 
report includes the veteran's complaints of hypertension and 
heart palpitations, as well as nervousness.

In a statement dated in September 1993, the veteran reported 
that he had experienced severe chest pain since 1985, treated 
with nitroglycerin.  The veteran indicted that a treating 
psychologist opined the chest pains to be a "secondary 
symptom...of service connected PTSD".

In March 1994, the veteran testified before an RO Hearing 
Officer relevant to his PTSD and the circumstances of its 
incurrence.  He did mention having had a head injury as a 
result of his in-service assault.  

In a statement dated in May 1994, R. Atwell, a licensed 
clinical psychologist, noted that the veteran had been 
traumatized during service, sufficient to cause PTSD and that 
his distress was manifested during military service by vague 
physiologic symptoms and complaints to include chest pains 
and poor sleep.  

In a statement dated in June 1994, the veteran reported that 
he had been undergoing medical evaluation when he had a 
flashback and his blood pressure rose and he started to have 
chest pains.  A VA outpatient record dated in June 1994 
documents the veteran's account of increased blood pressure 
with flashbacks.  One record includes the question of whether 
there was a relationship between the veteran's hypertension 
flare-ups and PTSD flashbacks/panic attacks.

In September 1994, the veteran submitted a statement in which 
he argued that psychiatric problems were sometimes manifested 
somatically, to include by symptoms such as raised blood 
pressure levels.  

The claims file contains a statement from a physician at the 
Neurotherapy clinic, dated in October 1994.  The physician 
noted the veteran was taking medications for chest pain, 
secondary to anxiety and stress, and that the veteran had 
been diagnosed with major depression, PTSD and hypertension.  
The history taken by that physician includes that the veteran 
had been "brutalized" during service when attacked by 
policemen.

A November 1994 report of neurologic work-up is contained in 
the claims file.  The veteran underwent electrophysiological 
testing regarding pain and paresthesias in his right upper 
extremity.  The impressions were mild right median sensory 
neuropathy, mild ulnar sensory neuropathy bilaterally, mild 
ulnar motor nerve conduction velocity, without evidence of 
radiculopathy.  Also in November 1994, the veteran submitted 
medical evidence showing his blood pressure to be 
uncontrolled.

A January 1995 report of electroencephalogram (EEG) showed 
mild findings interpreted by D. Hoffman, M.D., as consistent 
with a possible coup-contra coup type of brain injury, mostly 
on the left side.  Dr. Hoffman considered the veteran's 
account of having been beaten in service, to include having 
received blows to the head.

In June 1995, the veteran submitted the results of EEG 
testing and argued that his alleged beating, which caused his 
PTSD, also resulted in a traumatic injury to his brain and 
cervical spine, on the left side of his body.  The veteran 
reiterated having been hit by police officers with a club, 
and stated subsequent symptoms of a "thumping" in his head, 
difficulty focusing, being forgetful, fatigue, 
disorientation, slow mental processing, irritability, 
depression, anxiety, memory problems, sleep disruption and 
difficulty concentrating.  He listed disabilities arising 
from the incident, to include PTSD, neurosis, hypertensive 
vascular disease, hypertensive heart disease and hypertensive 
brain disease.  He also submitted the results of a field 
vision examination of his left eye, which he stated revealed 
the beginnings of left eye glaucoma.  Dr. Hamilton indicated 
to the veteran that such was usually inherited.  The veteran 
reported that that physician also stated that the type of 
injury the veteran incurred could lead to the development of 
glaucoma.  The veteran stated that testing had showed brain 
damage to the left side of the temporal region of his brain 
and thus claimed that such should be considered a secondary 
condition to his brain and head injury, for which he has 
claimed service connection is warranted.  He submitted an 
article relevant to spinal cord injuries and its effect on 
the brain, with symptoms to include headaches.  

A report from Rose Medical Center dated in June 1995 shows 
that an echocardiogram revealed heart enlargement.

A June 1995 report from the neurology department includes 
note that the veteran was suffering from pressured speech and 
overall slow cognitive ability.  It was noted that the 
veteran had a significant history of traumatic brain injury 
on the left since 1963, and the veteran complained of visual 
problems.  The veteran denied headaches and also indicated he 
had not had symptoms in the past.  Carotid ultrasound was 
essentially negative.  The impressions were transient loss of 
visual acuity and traumatic brain injury secondary to a 
beating in 1963.  

The veteran presented for VA examinations in June 1995.  Such 
pertain to the veteran's gastro-intestinal and psychiatric 
complaints, without findings, diagnoses or conclusions 
relevant to any traumatic brain injury, eye disease or heart 
disease.  That report includes note of the veteran's 
involvement in an automobile accident in 1994; the veteran 
reported he did not believe he had significantly injured his 
cervical spine in that accident.  He did report having had 
some headaches since his in-service assault.  In connection 
with psychiatric examination at that time the veteran 
expressed the belief that he should have gotten psychiatric 
counseling and/or evaluation for possible brain damage 
coincident with his in-service assault.  The examiner did not 
comment on whether the veteran had brain damage.  

A July 1995 VA record notes the veteran was seen for eye 
complaints.  He denied any traumatic injury but was noted to 
have been seen at a private facility in June 1995 as a 
glaucoma suspect.  The veteran reported a past medical 
history of hypertension and having incurred a closed head 
injury.  The impression was glaucoma suspect.  

In a July 1995 statement the veteran indicated that he had 
right-sided neurologic problems that were due to his in-
service beatings.  He stated that he had an injury to the 
head and that he had used his right arm to protect himself.  

In a statement dated in November 1995, the veteran indicated 
that the use of Donnatal in service supported his contention 
that hypertension and heart problems began in service.  He 
cited to accepted use of Donnatal to decrease blood pressure 
or nervousness.  He included medical treatises relevant to 
Donnatal and side effects such as elevated blood pressure, 
glaucoma risk, gastro-intestinal problems and altered 
judgment.  

In a statement dated in February 1996, the veteran cited to 
in-service treatment in September 1963 with "Edrisal".  The 
veteran indicated that the manufacturer told him that such 
combination was designed for women's gynecologic problems, in 
effect, to have an anti-spasmodic effect on the muscles of 
the uterus.  The veteran questions why he was given such 
drug, and alleges the military experimented with this 
amphetamine on him.  He submitted the insert for Edrisal.  
Such includes note that the drug may have the peripheral 
action of elevating blood pressure levels.  He also claimed 
that the prescribed amphetamines may have altered his 
judgment, thus contributing to the incident wherein he was 
beaten.  

The veteran presented for a VA examination in April 1997.  He 
reported that he had been diagnosed with elevated blood 
pressure during service, but that such had not been 
documented.  He then indicated he was started on medication 
in the late 1960s, but that such became continuous in or 
around 1992.  The veteran also reported that he had had chest 
pain while in the military, without specific diagnosis.  
Diagnoses included arteriosclerosis heart disease.  There was 
noted to be insufficient evidence to make a diagnosis of an 
acute or chronic hypertensive brain disease.  

In an April 1997 mental health status examination, the 
examiner noted the veteran's somatic complaints, and that the 
veteran tended to focus on them.  The examiner also noted 
that the veteran's chest pains had been attributed to chest 
wall pain as early as 1985, but that the veteran did now have 
arteriosclerotic heart disease.  The examiner noted the 
veteran's speculation that drugs used as antidotes during 
service resulted in physical disability.  The examiner also 
noted the veteran's belief that drugs used to treat him 
during service caused physical problems.  In particular, the 
VA examiner commented on Edrisal, which the veteran claims he 
was given on a regular basis for three years during service.  
The VA examiner noted that such was no longer in the 
formulary but that it had essentially been an "APC" 
(acetylsalicylic acid, phenacetin and caffeine), used in the 
military with three ingredients of aspirin and then 
phenacetin and amphetamine instead of caffeine.  The VA 
examiner commented that such was used to treat complaints of 
chest pain.  

The April 1997 mental health status examiner also commented 
on the veteran's complaints of having incurred a cognitive 
deficit as a result of a head injury during service.  The VA 
examiner noted that the veteran had seen a D. Hoffman, M.D., 
in May 1994 after having been involved in a motor vehicle 
accident, wherein he stuck his head and had a brief loss of 
consciousness.  Dr. Hoffman was cited as having stated that 
the veteran had a cognitive function significantly below 
average, with electroencephalogram indicative of mild changes 
consistent with possible coup-contra coup brain injury.  The 
April 1997 VA examiner commented that Dr. Hoffman's was 
"quite a nonspecific statement."  The VA examiner instead 
indicated that the veteran's cognitive deficit might better 
be seen as the veteran's preoccupation with discrimination 
and focus on somatization.  The VA examiner commented on the 
veteran's tendency to misunderstand or make conclusory leaps 
based on medical information.  One example was the results of 
a 1996 Holter monitor showing isolated ventricular ectopic 
depolarization.  The examiner noted the veteran's 
interpretation as having a rare abnormality as opposed to the 
more obvious reading, i.e., that there were very few of these 
seen and they were of little significance.  The VA examiner 
noted that EEG in May 1996 and July 1995, as well as MRI in 
October 1994 showed a normal brain and that a February 1996 
neurologist found no neurological problems.  

The April 1997 report of ophthalmologic examination notes the 
veteran's complaints of visual loss, with the opinion that 
there was insufficient evidence to warrant a diagnosis of 
glaucoma or any other chronic eye disorder.

In a letter dated in June 1997, K.E. Hammermeister, M.D., a 
VA staff cardiologist reported treatment of the veteran for 
chest pains since February 1996.  Dr. Hammermeister stated 
that at that time it was believed that the chest pain was 
noncardiac, in that it was so brief in duration.  Dr. 
Hammermeister reported having seen the veteran again in 
November 1996, at which time an ECG showed that the veteran 
had sustained a heart attack in the intervening nine months.  
Coronary arteriogram then showed severe coronary artery 
disease.  

An August 1997 outpatient report includes the veteran's 
description of his in-service beating, with subsequent 
flashbacks.  He also reported having been exposed to toxic 
chemicals in the service and then having been given an 
amphetamine from 1963 to 1967 to counteract such, with a 
resulting negative reaction.  He cited to the results of a 
brain scan showing temporary lobe swelling and an examination 
report indicative of hypertensive brain disease.  The 
examiner noted possible PTSD and that the veteran exhibited 
some cognitive deficits that could be the result of brain 
trauma from the in-service beatings.  

An October 1997 outpatient record lists diagnoses to include 
a history of traumatic brain injury with possible organic 
brain syndrome.  

The record contains a report of psychological evaluation 
dated in December 1997.  Such includes note of the veteran's 
claimed in-service beating, his diagnoses of PTSD and a 
psychotic disorder, and multiple physical complaints.  The 
veteran also reported that he was exposed to Anthrax during 
service and that he had suffered effects of this thereafter.  
He attributed brain damage to the 1963 beating and long-term 
use of Edrisal, which the veteran said was an amphetamine-
based medication for malaise and chronic fatigue syndrome.  
The examiner noted that the veteran reacted to stress and 
avoided responsibility by developing a wide variety of 
physical symptoms and that the veteran tried to connect such 
to his 1963 beating or to toxic exposure of anthrax that same 
year.  The examiner noted that the compilation of data 
pointed to a thought disorder with somatic delusions and 
recurrent psychotic episodes.  

In a statement dated in January 1998, the veteran highlights 
three incidents:  1) the December 29, 1964 military record; 
2) the March 25, 1967 military record; and, 3) the May 8, 
1974 Kaiser Permanente record.  The veteran related having 
had a conversation with Dr. McBryde and that such physician 
indicated that there was no elevated ST takeoff from his 
reading of the March 1967 service record but that "he did 
not have all of the information before that the military 
doctors had, therefore, their diagnosis should take 
priority."  The veteran also indicated that Dr. McBryde 
opined that if an elevated ST was present in service it would 
indicate repolarization or acute ischemia/infarct.  The 
veteran cites to an "S4 condition" shown in Kaiser 
Permanente records and cites Dr. McBryde's opinion that an S4 
diagnosis means that the veteran had an abnormal high 
pressure in the left ventricle of his heart.  

A  January 1998 VA outpatient record notes that the veteran 
complained of glaucoma but that at the time of his last eye 
examination his visual acuity was 20/25 bilaterally and that 
it was suspected that he had a normal variant and not 
glaucoma.  That same record includes the physician's (Dr. 
McBryde's) review of a May 1974 diagnostic test showing an S4 
gallop and an electromyelogram report showing an elevated ST 
takeoff.  Dr. McBryde indicated such could indicate an early 
repolarization, stated to be common, or that such could 
indicate an acute ischemia/infarct.

In January 1998, the veteran testified before an RO Hearing 
Officer.  He indicated that in September 1963, while in basic 
training he had been required to inject himself with 
something as a protection during gas chamber testing.  He 
indicated that after that he developed symptoms, termed a 
resolving flu syndrome in the service medical records and 
that he took Edrisal from September 1963 until his discharge 
from service.  He indicated that the medication had been 
taken off the market by the Food and Drug Administration 
because it caused problems to include blood disorders.  He 
indicated that he had experienced chest pains during service 
and had been diagnosed with a thrombus coronary.  He also 
indicated that after service he sought medical treatment and 
elevated pressure in one area of the heart was discovered.

In a statement dated in May 1998, the veteran reported he 
took Edrisal for over three years and had been exposed to 
toxic chemicals in September 1963.  The record reflects that 
the veteran was provided with information relevant to 
Edrisal.  It was described as a combination agent containing 
amphetamine, aspirin and phenacetin, used to treat pain, 
depression and lethargy.  It was removed from the market due 
to the fact that the ingredient phenacetin, especially when 
combined with aspirin, was found to cause acute and chronic 
renal damage.  

The claims file contains a May 1998 statement from a VA 
physician relevant to Edrisal, used in the past to treat 
different forms of pain and discomfort.  It was noted that 
such was especially effective in treating dysmenorrhea, but 
also as an antispasmodic to relieve cramps and useful to 
treat headaches, low back pain, and sinusitis.  

In December 1998, the veteran submitted a treatise relevant 
to "brain injury without significant coma".  Such sets out 
that there can be a permanent brain injury due to four 
conditions occurring as a result of trauma:  1) any period of 
loss of consciousness; 2) any loss of memory for events 
immediately before or after the accident; 3) any alteration 
in mental state at the time of the accident; and 4) focal 
neurologic deficits.  Also in December 1998, the veteran 
submitted a treatise relevant to anxiety and depression as 
linked to high blood pressure.  The article, from THE 
INTELLIHEALTH NEWS, is dated January 29, 1997, and summarizes 
studies made by behavioral scientists relevant to the fact 
that treatment of hypertension was twice as likely in 
individuals who were highly anxious or depressed.  In part, 
it was noted that such individuals may have unhealthy habits, 
such as weight gain, or that they are more likely to visit 
the doctor such that hypertension is discovered.  Also noted 
was the possibility that anxiety and depression led to 
constriction of the blood vessels.  The lead scientist 
indicated that the study was unable to determine the 
appropriate explanation.

In January 1999, the veteran submitted a medical article 
defining ischemia as a shortage of blood supply to an organ 
or tissue in the body.  Cardiac ischemia was stated to 
involve the heart muscle and to be due to the narrowing or 
occlusion of the coronary arteries, often producing symptoms 
of chest pain.  

In a letter dated in January 1999, C. McBryde, M.D., noted 
the veteran's request for a physician's letter to expedite 
his VA claim.  Dr. McBryde indicated the veteran's need for 
surgery and that the veteran had indicated he would undergo 
such surgery after resolution of his VA claim.

In a statement dated in January 1999, the veteran indicated 
that he developed severe chest pains coincident to the in-
service beating that caused his PTSD.  He argued that such 
pains led to ischemia and argued that Dr. McBryde documented 
that an elevated ST takeoff shown in April 1967 is what is 
today known as ischemia.  Dr. McBryde's letter indicates the 
veteran's intent to delay cardiac surgery until a decision on 
his claim is made by the Board and thus Dr. McBryde requested 
expedient attention to the matter.  At that time the veteran 
submitted medical treatise information pertinent to the 
symptoms of post-traumatic brain injury, post-traumatic 
headaches and bowel disease, as well as an article showing 
the risk of high blood pressure in people with anxiety.  

In September 1999, the veteran submitted information relevant 
to Donnatal, showing such to be a Phenobarbital-based drug 
used to treat anxiety or nervous tension and noted to have 
potential effects to include an alteration in cerebellar 
function.

In a statement dated in December 1999, E. Whyte, M.D., noted 
treatment of the veteran's psychiatric problems.  Dr. Whyte 
noted the veteran's assertion of long-ranging effects from 
the prescription of amphetamine-like medications, Edrisal, 
during service, but indicated an inability to speak to the 
effect of chemical exposures, stating only that chronic use 
of amphetamines could cause mood disturbance and paranoia.  
Dr. Whyte also noted the veteran's serious cardiac disability 
but that his mistrust of the surgical procedures was related 
to his psychiatric problems.  

Other treatise information in the claims file shows the 
following:  Donnatal is an anticholinergic, used for 
treatment of gastrointestinal disorders, as an anti-spasmodic 
and to combat nausea.  One ingredient, atropine sulfate, is 
also used to treat arrhythmias, and another ingredient, 
Phenobarbital, is used to treat seizures.  Edrisal is an 
amphetamine analgesic.

In January 2000, the veteran appeared at a hearing before an 
RO Hearing Officer relevant to having been treated for an 
anxiety disorder during service.  

In a June 2000, statement the veteran asserts that December 
29, 1964 he was treated at a military hospital for organic 
brain syndrome, then marked as "VMI".  In that statement, 
and in multiple other statements throughout the appeal the 
veteran has argued that he was exposed to toxic chemicals 
during service, specifically in September 1963, and that he 
was thereafter treated with Edrisal to counteract the 
negative physical reaction.  The veteran has also reported 
that he was involved in an incident at a lunch counter, 
resulting in a physical assault.  He is diagnosed with PTSD 
resulting from such incident and also claims to have incurred 
a trauma to his brain resulting in cognitive deficiencies and 
visual problems.  The veteran cited to a statement provided 
by a United States Air Force historian showing that the unit 
had problems with the gas masks used in training.  Also 
attached to the statement is a copy of a December 29, 1964 
health record showing that the veteran complained of a sore 
throat and headache of one days' duration.  The veteran 
interprets the last line as "mild VMI."  He cites to prior 
Board decisions to establish that VMI is the abbreviation for 
organic brain syndrome.  Those decisions mention a "VMI 
Test" to rule out organic brain damage.  

In a statement dated in June 2000, the veteran indicated that 
his military medical records documented diagnosis and 
treatment for toxic chemical exposure on September 8, 1963, 
after being exposed to toxic chemicals and prescribed an 
amphetamine-based drug, Edrisal.  The veteran cites to a 
staff sergeant's letter dated January 6, 1997, to document 
toxic exposure during a basic training exercise involving the 
use of a gas mask and gas chamber at Lackland Air Force Base.  
The attached information relates to changes made in the gas 
masks and chamber exercises to ensure better protection.  The 
veteran also cites to having been taken ill on December 29, 
1964, and brought to the base hospital.  He indicates he was 
medically retired due to his illness.  The veteran also cites 
to a diagnosis of "VMI" as indicating organic brain damage.  
The veteran continues and submits medical information to 
include definitions of amphetamine as a sympathomatic agent 
used as a central nervous system stimulant.  In his 
statements the veteran argues that his "resolving flu 
symptoms" were in fact manifestations of ongoing weakness 
due to chemical exposure, and thus that he was treated with 
Edrisal as a system stimulant.  

In November 2002, the veteran testified before the 
undersigned.  He and his representative set out that service 
connection was warranted insofar as complaints and treatment 
documented during service was indicative of the onset of 
cardiovascular disease.  The veteran indicated that medical 
records associated with his post-service educational facility 
had been destroyed and were unavailable.  He also testified 
that his post service symptoms, although increased in 
frequency and severity, were the same as in-service symptoms.  
The veteran's representative expressed a belief that the 
claim based on hypertensive brain disease and left eye 
glaucoma would be resolved if service connection for the 
heart were granted insofar as that issue was mainly a way to 
raise issues as to the cause of coronary disease.  

VA outpatient records, dated through 2002, are of record.  
Such include progress notes associated with ongoing 
psychiatric treatment by E. Whyte, M.D., a VA psychiatrist 
and ongoing care for other medical problems to include 
cardiac disability.  Cardiac diagnoses shown include left 
ventricular dysfunction, hypertension, preglaucoma and 
coronary artery disease.  Entries include note that the 
veteran's psychological problems make all of his physical 
problems more of a risk, to include noting the veteran's 
reluctance to have recommended surgery due to his fear of 
having people standing over him.  

In January 2003, the Board requested an opinion from a 
cardiovascular specialist with the Veterans Health 
Administration.  The cardiologist was requested to provide an 
opinion as to whether any cardiovascular abnormality was 
demonstrated during active service, and if so, whether such 
in-service manifestation was related to any currently 
manifested cardiovascular disability, to include based on 
consideration of prescribed in-service medications.  The 
cardiologist's opinion cites to consideration of in-service 
notations of chest pain complaints and treatment for a viral 
syndrome, and the results of an April 1967 electrocardiogram 
interpreted as normal.  The cardiologist then noted post-
service evidence of an S4 in 1974; normal findings in May 
1996; and then, evidence of an inferior myocardial infarction 
in November 1996.  The cardiologist concluded that no 
cardiovascular abnormality was demonstrated during active 
service.  The cardiologist particularly explained that the 
notation "ST elevation" in April 1967 was believed (by the 
in-service interpreter) to be indicative of early 
repolarization, a benign finding, and was not in and of 
itself related to cardiovascular pathology.  The cardiologist 
stated that the drugs Edrisal and Donnatal were not 
indicators of cardiovascular symptomatology and were not in 
any way related causally to the development of subsequent 
coronary artery disease.

In a statement dated in April 2003, K. Hammermeister, M.D., a 
VA staff cardiologist, set out that the veteran had requested 
an opinion as to the relationship between coronary artery 
disease and PTSD.  Dr. Hammermeister stated,

[w]hile I and many other cardiologists 
have long suspected an association 
between mental health and cardiovascular 
function and disease, there has been 
little of (sic) no scientific evidence 
supporting a possible causal relationship 
between mental health disorders and 
cardiovascular disease until recently."

The veteran notified Dr. Hammermeister of a study of 
electrocardiographic abnormalities in men with stress-related 
psychiatric disorders.  Dr. Hammermeister summarized evidence 
of a four-fold increase in myocardial infarction where PTSD 
was present.  Dr. Hammermeister concluded that prolonged PTSD 
"may play a causal role in the development of coronary 
artery disease."

In a statement dated in April 2003, Dr. Whyte, a VA staff 
psychiatrist, reported that the veteran had both PTSD and 
cardiac disease.  Dr. Whyte noted that the veteran had 
requested a letter regarding an association between cardiac 
disease and PTSD.  In response Dr. Whyte noted that there was 
some medical research suggesting a connection between PTSD 
and cardiac disease, presumably related to the stress/anxiety 
brought on by PTSD.

In his May 2003 letter, the veteran reiterates contentions 
that his heart pain began in service.  He also offered 
arguments pertinent to the existence of a connection between 
heart disease and PTSD.  The veteran also questioned why he 
had been given an amphetamine-based medication throughout 
military service if all he had had was a resolving flu 
syndrome.  The veteran questioned why the January 2003 VA 
physician had not rendered appropriate statements relevant to 
the time line of the development of his cardiac problems.  

In the informal brief presentation dated in May 2003, the 
veteran's representative raised the question of secondary 
service connection, pointing to the April 2003, letter from 
Dr. Hammermeister that "prolonged PTSD may play a causal 
role in the development of coronary artery disease", and the 
letter from Dr. Whyte noting review of literature presumably 
relating cardiac disease to stress/anxiety brought on by 
PTSD.  

Analysis

The Board first recognizes that, as set out above, the 
veteran himself has put forth various theories as to how he 
developed cardiovascular disability, left eye glaucoma and a 
traumatic/hypertensive brain injury.  As the record does not 
reflect that the veteran possesses a recognized degree of 
medical knowledge, however, his own opinions on medical 
diagnoses and causation are not competent.  See Brewer v. 
West, 11 Vet. App. 228, 234 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Rather, competent medical evidence 
establishing the current existence of his claimed 
disabilities, as well as competent evidence of a causal nexus 
to service or service-connected disability, is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Relevant to cardiovascular disability, the veteran has argued 
that he first manifested cardiovascular symptomatology during 
his active military service period.  In support of his claim, 
the veteran emphasizes a finding of an elevated ST wave 
during service.  He cites to a Board decision pertaining to 
another veteran, which also involved an elevation of the ST 
segment on cardiologic testing.  The veteran cites to the 
Board's disposition of that case as precedential in 
establishing ST changes as indicative of cardiac disability.  
The Board emphasizes, however, that Board decisions are not 
precedential.  Rather, the Board must weigh the facts of each 
case and apply the governing laws and regulations without 
regard to dispositions in other veterans' cases based on 
separate and unique facts.  

In this case, a review of service medical records reveals 
that despite his in-service complaints of chest pain and 
evaluation for other physical complaints, no cardiovascular 
pathology was identified upon clinical or diagnostic 
evaluation during service, to include in connection with 
examinations performed at discharge.  The Board specifically 
notes that although an in-service ECG report notes an 
elevated ST wave, the test results were at that time 
interpreted by a competent professional as normal.  Moreover, 
the January 2003 VHA opinion addresses the in-service 
findings and again concludes that there was no evidence of 
cardiovascular pathology during service.  

The Board also notes that there is no competent evidence that 
any cardiovascular disability was diagnosed or objectively 
manifested within the initial post-service year.  In fact, 
medical evidence dated in 1985 and 1990 continues to reflect 
that the veteran's chest pains were evaluated as noncardiac 
in nature.  Records dated in the early 1990s continue to note 
that some of the veteran's symptoms may be physiologic 
manifestations of anxiety.  In any event, an identifiable 
cardiovascular disability was first diagnosed by competent 
medical professionals many years after the veteran's 
discharge from service.  

Contrary to outpatient notations or other summary medical 
notes based on the veteran's reported history, the January 
2003 VHA opinion obtained is based on consideration of the 
entire claims file.  That physician considered the service 
medical findings deemed significant by the veteran; records 
relevant to post-service treatment and initial diagnosis of 
cardiovascular disability; and the veteran's own account as 
to a continuity of cardiac symptomatology, to include chest 
pains.  Nevertheless, the VHA physician concluded that there 
were no in-service cardiovascular manifestations and, 
moreover, specifically refuted any causal connection between 
the use of the prescribed medications Edrisal and Donnatal 
and the post-service development of cardiovascular 
disability.  

Significantly, a review of the claims file does not reveal 
other competent medical evidence of any causal link between 
cardiovascular disability, initially diagnosed after service, 
and the veteran's active service period.  At most, other 
medical records in the claims file include note of the 
veteran's own account of having experienced cardiac symptoms 
and/or having been informed of cardiac disability during 
service and continually thereafter.  The weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, is based on an examination 
of limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  The Board is not bound to accept 
medical opinions which are based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal, op. cit.; and Guimond 
v. Brown, 6 Vet. App. 69 (1993) and most recently, Pond v. 
West, 12 Vet. App. 341 (1999) where the appellant was himself 
a physician.  

Thus, the Board finds that medical entries noting that 
manifestations of cardiac disability began in service are not 
probative in the face of the medical facts as shown by 
service medical records and the opinion offered by the 
January 2003 physician based on review of the entire file.  
Also of significance is the fact that the veteran's own 
treating physicians, when asked for opinions to support his 
compensation claim, failed to identify an in-service onset or 
the existence of an etiological relationship between 
currently diagnosed cardiovascular disability and service.  
Notably, those physicians had knowledge of the veteran's 
various theories, such as in-service exposure to chemicals 
and drugs and also considered the veteran's history as to a 
continuity of symptomatology and other factors he deems of 
importance in considering his contentions.  The current 
claims file contains no competent opinion, based on an 
accurate and complete consideration of the veteran's medical 
history, which opines that cardiovascular disability is of 
service onset or otherwise related to service.

Finally, the Board notes that the veteran has, in the past, 
suggested that his anxiety, attributed to PTSD, has caused 
flare-ups in his hypertension.  Primarily, however, he has 
pursued a claim based on his assertion that in-service 
manifestations of cardiac disability support a grant of 
direct service connection.  At the time of his hearing before 
the undersigned, despite a lengthy discussion as to the 
development of his cardiac problems, he did not articulate a 
belief that his psychiatric disability, service-connected 
PTSD, caused his cardiac disability.  Subsequent to receipt 
of the January 2003 VHA opinion that was not favorable to his 
claim, however, the veteran sought opinions from his treating 
psychologist and treating cardiologist relevant to such 
relationship.  The Board notes that a review of those 
physicians' actual treatment entries reveals, at most, 
recognition that the veteran's anxiety prevented him from 
having recommended surgery; that his psychiatric disability 
may have been manifested by symptoms such as chest pains; or 
that flare-ups in hypertension levels may be attributed to 
PTSD symptoms.  Neither physician, in the course of medical 
treatment of the veteran on an ongoing basis, opined that 
there was an etiologic relationship between PTSD and the 
development of the veteran's underlying cardiovascular 
disability.  Medical records themselves show only a question 
as to whether periods of increased blood pressure may be due 
to anxiety symptoms.  

Also of note is treatise information submitted by the 
veteran, specifically a study relevant to the relation of 
anxiety to heart disease.  In effect, the study revealed 
increased levels of heart disease in individuals with 
anxiety, but noted that there could be many factors for such 
finding.  Possible rationales included the fact that 
individuals with anxiety might be more likely to see a 
physician and then have hypertension or other disease 
identified.  In any case, such treatise information is 
insufficient to support a conclusion that cardiovascular 
disease is related to the veteran's service-connected PTSD.  
That generic medical journals/treatise information does not 
specifically address the circumstances in this case and thus 
can not establish the existence of a medical nexus.  See 
Sacks v. West, 11 Vet. App. 314 (1998); cf. Wallin v. West, 
11 Vet. App. 509 (1998).  

Moreover, the veteran requested an opinion supporting his 
contention from his treating physicians.  Both of the 
physicians in questions referenced review of a scientific 
study submitted by the veteran relevant to the relationship 
between PTSD and anxiety.  Nevertheless, each suggested only 
that there was a general belief that a relationship existed 
between anxiety and the development of cardiovascular 
disease.  Neither examiner offered a rationale specific to 
the veteran's own medical history and disease course or 
otherwise suggested that there was more than a possibility 
that PTSD caused the veteran to develop coronary artery 
disease, or that PTSD symptoms permanently increased the 
severity of coronary artery disease.  Where a physician has 
given no supporting evidence or where the opinion is 
speculative, the conclusion is of limited probative value.  
See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating 
physician's opinion that veteran's time as a prisoner of war 
"could" have precipitated the initial development of his 
lung condition found too speculative).  A review of the 
claims file is otherwise negative for any opinion linking 
service-connected PTSD to the veteran's post-service 
development of cardiovascular disability.  

Relevant to the veteran's glaucoma and traumatic brain 
disease claims, the Board emphasizes that the veteran himself 
has repeatedly asserted the existence of such problems, but 
that the competent medical evidence fails to objectively 
identify pathology to support such diagnoses.  

Multiple examination reports note, at most, that the veteran 
is "preglaucoma."  There is, in fact, no competent medical 
evidence of record showing the veteran to currently have left 
eye glaucoma.  The Board cites to evaluation results in 1995, 
April 1997 and January 1998, which note no glaucoma.  The 
Board also notes that more recent VA treatment records 
continue to show only preglaucoma.  This is not a case where 
competent medical professionals have predicted that the 
veteran will develop left eye glaucoma as a result of service 
or service-connected disability.  Cf. Martin v. Gober, 
10 Vet. App. 394 (1997).  In any case, service connection may 
not be granted without medical evidence of a current 
disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table) (emphasis added).

With respect to a traumatic/hypertensive brain injury, a 
review of service medical records is also negative for 
findings, conclusions or diagnoses of brain 
trauma/hypertensive brain disease.  Although VA has 
recognized the veteran's in-service stressor, wherein he was 
assaulted by policemen, the fact remains that service medical 
records fail to note treatment for any physical injuries to 
the head, neck, spine, etc., and contain no mention of any 
cognitive or neurologic deficits indicative of brain injury.  
Nor is there any in-service evidence of permanent damage to 
the brain as a result of chemical exposures.  Also, there is 
no competent medical evidence of such for years after 
service.  

The veteran cites to a notation he believes reads "VMI" and 
then cites to Board decisions pertaining to other veterans to 
establish that such is indicative of an in-service 
acknowledgment of brain trauma.  In fact, the cited Board 
decisions indicate that VMI testing is used to rule out brain 
trauma.  In any event, such Board decisions have no precedent 
in this case and it is not clear that the cited notation is, 
in fact, VMI indicative of brain trauma testing.

The Board next notes that the veteran has reported a 
continuity of symptomatology such as visual disturbances in 
the left eye and/or symptoms he associates with brain trauma 
such as poor judgment, confusion, irritability, sleep 
difficulties, etc.  Yet, such history is given only in 
conjunction with his claim for VA benefits, years after 
service.  This history is in contradiction with the record in 
the interim between service discharge and his initial claim 
of entitlement to VA compensation benefits as such time 
period reflects that for years the veteran sought treatment 
for problems diagnosed as a depressive disorder, with 
suggestions of possible PTSD, but did not then identify or 
claim entitlement to benefits based on any brain trauma or 
hypertensive brain injury or any manifestations thereof.  

Even assuming, for the sake of argument, the veteran's in-
service assault included injury to the head, or that he had a 
negative reaction to chemical exposure, and further accepting 
that the veteran experienced the complained-of 
symptomatology, the only claims file notations indicative of 
an existing traumatic brain syndrome are based on the 
veteran's own account of a traumatic brain injury and 
subsequently developing problems.  The Board recognizes that 
mild EEG abnormalities have been interpreted by one physician 
as consistent with a brain trauma.  The interpreting 
physician did not, however, review the claims file, and 
appears to have considered the veteran's own report as to the 
nature and severity of injuries resulting from the in-service 
assault in arriving at such assessment.  Contrary to that 
interpretation, the claims file contains records specifically 
negating the presence of a traumatic or hypertensive brain 
disorder.  The April 1997 examiner noted there was 
insufficient evidence to make such diagnosis.  In setting out 
the opinion that examiner noted factors weighing against the 
propriety of such diagnosis, to include the veteran's 
preoccupation with somatization and frequent tendency to 
misinterpret medical symptoms and/or presented medical 
information.  The December 1997 examiner also indicated a 
"compilation of data" pointed to a thought disorder with 
somatic delusions and recurrent psychotic episodes, but did 
not diagnose a traumatic brain syndrome.  

In effect, physicians have suggested that the veteran's 
multiple cognitive complaints are associated with psychiatric 
symptomatology.  Significantly, the veteran is service-
connected for his psychiatric disability and, reports of 
psychiatric evaluation themselves cite to many of his 
complained-of cognitive and other symptoms as being 
associated with service-connected PTSD.  Also, records are 
significant for the veteran's involvement in a motor vehicle 
accident in 1994.  Only after such accident does the veteran 
specifically claim entitlement to benefits based on a 
traumatic/hypertensive brain injury.  As such, the most 
probative evidence in this case tends to show that any 
cognitive deficits or constellation of neurologic symptoms 
experienced by the veteran are associated with psychiatric 
disorder, in particular the veteran's tendency toward 
somatization, and do not objectively confirm the presence of 
a traumatic brain syndrome related to any incident of the 
veteran's active service period, to include his assault or 
any chemical exposure.

Finally, insofar as the decision herein continues to deny 
service connection for cardiovascular disease, to the extent 
the veteran is claiming glaucoma and hypertensive brain 
disease as secondary thereto, his claim must fail.  
38 C.F.R. § 3.310.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002).




ORDER

Entitlement to service connection for cardiovascular 
disability is denied.

Entitlement to service connection for residuals of chemical 
exposure, claimed as hypertensive brain disease and left eye 
glaucoma, is denied.


	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

